Case 1:19-cv-03092-SAG Document 1-1 Filed 10/24/19 Page 2 of 22

E-FILED; Baltimore County Circuit Court
Docket: 8/21/2019 3:29 PM; Submission: 8/21/2019 3:29 PM

 

IN THE CIRCUIT COURT
FOR BALTIMORE COUNTY
OSPREY CONSULTING I, INC.
d/b/a Centennial Surety Associates, Inc.
251 Najoles Road, Suite H
Millersville, MD 21108
and
MICHAEL SCHENDEL

251 Najoles Road, Suite H
Millersville, MD 21108

Plaintiffs

C-03-CV-19-003036
Case No.:

Vv.

WESTPORT INSURANCE
CORPORATION

1200 Main Street, Suite 800
Kansas City, MO 64105

SERVE ON: Maryland Insurance Admin.
200 St. Paul Place
‘Suite 2700
Baltimore, MD 21202 |

Nee Se ee Nhe ee” ae ee ie” See See! She! ae! ee ee! Se hee! ee! heme “Ne” eel ee! Nie” Se Stel The el Te

Defendant.

COMPLAINT FOR DECLARATORY JUDGMENT
i AND BREACH OF CONTRACT

Plaintiffs, Osprey Consulting I, Inc., d/b/a Centennial Surety Associates, Inc.
(“Centennial”), and Michael Schendel, by and through their undersigned attorneys, hereby sue
Defendant, Westport Insurance, Inc. (“Westport”) and for reasons state:

l. This action includes a count for declaratory judgment pursuant to Maryland Code,

Courts and Judicial Proceedings Article, § 3-401, ef seq., for purpose of determining a question of
Case 1:19-cv-03092-SAG Document 1-1 Filed 10/24/19 Page 3 of 22

actual controversy between the parties and terminating the uncertainty and controversy giving rise
to this proceeding, as described more fully herein.
PARTIES

2: Plaintiff Centennial is a Maryland corporation that maintains its principal place of
business in Millersville, Anne Arundel County, Maryland.

3, Plaintiff, Michael Schendel, is an individual who serves as President of Centennial
and is a resident of Anne Arundel County, Maryland.

4, Defendant, Westport, is an insurance company that upon information and belief is
incorporated in Missouri, and that maintains its principal place of business in Kansas City,

Missouri. Westport conducts business across the state of Maryland and across the country.

JURISDICTION AND VENUE

5. This Court has jurisdiction over the subject matter of this action pursuant to MD
Cope, CTs. & Jub. Proc..§ 1-501. This Court has personal jurisdiction over the Defendant, who
carries on a regular business in the State of Maryland. MD Cope, CTs. & JUD. PROC. §§ 6-102 and
6-103.

6. Venue in this Court is proper under MD Cope, CTs. & Jup. Proc. § 6-201(a)
because, inter alia, the Defendant carries on a regular business in this County.

ACTUAL ALLE ONS

7. Centennial is a bonding agency engaged principally in the business of writing
construction bonds for contractors in the Mid-Atlantic region.

8. For its protection in rendering bonding services, Centennial maintains two
insurance policies with Westport that are issue in this Action. The first is an insurance industry

professional liability coverage for insurance agencies policy, policy number WED4MD005369009
Case 1:19-cv-03092-SAG Document 1-1 Filed 10/24/19 Page 4 of 22

(the “Primary Policy”), and the second policy is a commercial umbrella/excess liability policy,
policy number WUM4US009880405 (the “Excess Policy”)(together, the “Insurance Policies”).

9. Under the Primary Policy, Westport agreed, subject to various terms and
conditions, to indemnify Centennial for all damages and expenses that Centennial is liable to pay
as a result of (1) Centennial’s wrongful acts; and/or (2) third-parties’ wrongful acts for which
Centennial is legally liable. The Primary Policy liability limits are $2,000,000 per claim and
$4,000,000 in the aggregate for the policy period. The Excess Policy limits are $4,000,000 per
claim and $4,000,000 in the aggregate.

10. On August 6, 2014, while the Insurance Policies were in effect, Westport’s
insureds, Centennial and Schendel', were sued (along with multiple other defendants) in the United
States District Court for the District of Washington, DC by Andrew Sollick, in a gui tam action
filed on behalf of the United States of America.” Scollick v. Narula et al., Case No.: 1:14-cv-
01339-RCL (the “Qui Tam Action”).

11. The complaint alleged that the defendants violated the False Claims Act (“FCA”),
31 U.S.C. § 3729, et seg. by submitting or assisting with the submission of false bids to the
government for service-disabled veteran-owned small business contracts. The Complaint alleged
that Centennial and Schendel assisted three of their co-defendants—-CB Construction Group, Inc.,
Citibuilders Solutions Group, LLC, and CSG, LLC—with their fraudulent scheme by obtaining

the bonding for the federal contracts when the entities at issue did not qualify for the contracts.

 

' Schendel is considered to be an “additional insured” under the Westport Insurance Policies.

2 A qui tam action is a type of whistleblower lawsuit brought under the federal False Claims Act to recover funds for
the government lost to fraud. The plaintiff in the underlying gui ‘am action, Scollick, is deemed the “relator” who
brings the action on behalf of the United States government; the relator stands to receive a statutorily prescribed reward
in successful cases. '
Case 1:19-cv-03092-SAG Document 1-1 Filed 10/24/19 Page 5 of 22

The following counts were alleged against all of the defendants, including Centennial and

Schendel:

12.

a)

b)

d)

Violation of False Claims Act, 31 U.S.C. § 3729(a)(1)(A), ie., knowingly
presenting or causing to be presented false or fraudulent claims for payment or
approval by the Government (presentment claims);

Violation of False Claims Act, 31 U.S.C. § 3729(a)(1)@B), i.e., knowingly making
or using false records to submit false or fraudulent claims for payment or approval
to the Government (false statement claims);

Violation of False Claims Act, 31 U.S.C. § 3729(a)(1)(G), ic., knowingly
concealing or knowingly and improperly avoiding or decreasing an obligation to
pay established duties through the aforementioned violations (reverse false claims);
and

Violation of False Claims Act, 31 U.S.C. § 3729(a)(1)(C), i.e., conspiring to
commit the violations of 31 U.S.C. § 3729(a){1)(A), (B), and (G).

The scienter required for each cause of action at issue in this Action is that the

defendant “knowingly” engaged in the alleged activity. The False Claims Act, 31 U.S.C. §

3729(b)(1)(A), defines “knowing” and “knowingly” to mean “that a person, with respect to

information: (i) has actual knowledge of the information; (ii) acts in deliberate ignorance of the

truth or falsity of the information; or (iii) acts in a reckless disregard of the truth or falsity of the

information{.]”

13.

With respect to the bonding issues’, the Complaint alleged that all of the fraudulent

bid proposals were dependent upon the issuance of surety bid bonds and performance bonds by

 

3 The main thrust of the Complaint, as amended, is that various entities claiming to be service-disabled veteran-owned
small businesses (“SDVOSB”) did not qualify under the SDVOSB regulations and thus fraudulently bid for and

4
Case 1:19-cv-03092-SAG Document 1-1 Filed 10/24/19 Page 6 of 22

Centennial. The Complaint alleged that Centennial and Schendel knew that the companies’
certifications were false when it was issuing the bonds and that the fraudulent activity could not
have been carried out but for the issuance of the bonds.

14. Upon being notified of the lawsuit, Centennial submitted a claim under the
Insurance Policies, on behalf of itself and Schendel, and submitted a copy of the Complaint to
Westport. By letter dated August 18, 2015, Westport agreed to provide a defense for Centennial
and Schendel under the Policies under a reservation of rights.

15. On October 20, 2015, Centennial and Schendel filed a motion to dismiss through
their Westport-provided defense counsel, which motion was granted on September 30, 2016.

16. On January 30, 2017, the plaintiff in the underlying action filed a Motion for Leave
to Amend Complaint (“Motion to Amend”), attached to which was the proposed Amended
Complaint. The Amended Complaint, which was formally entered into the record on August 11,
2017 following the court’s granting of the Motion to Amend over the defendants’ objections,
included the same counts against Centennial and Schendel as did the original Complaint, with
additional factual allegations.

17. Throughout all of 2017 and 2018, while the litigation in the Qui Tam Action
proceeded, including discovery, Westport did not communicate to its insureds, Centennial and
Schendel, that the Amended Complaint in any way altered its decision to provide them with a
defense.

18. | Without warning, by letter dated July 29, 2019 (“Denial Letter”), Westport notified
Centennial and Schendel that it was denying coverage outright, including disclaiming any duty to

continue to defend Centennial and Schendel in the Qui Tam Action. The Denial Letter stated that

 

obtained SDVOSB contracts for various construction projects. The allegations against Centennial and Schendel
concer their role in obtaining the required bonding for the projects.

5
Case 1:19-cv-03092-SAG Document 1-1 Filed 10/24/19 Page 7 of 22

the defense fees and costs would be paid by Westport through the end of July 2019, effectively
giving the Plaintiffs two days to make arrangements to obtain representation for their defense.

19. The Primary Policy states that Westport “will pay on behalf of the INSURED all
sums in excess of the DEDUCTIBLE that the INSURED becomes legally obligated to pay as
DAMAGES caused by WRONGFUL ACTS resulting in any CLAIM first made against the
INSURED during the POLICY PERIOD and reported in writing to [Westport] or the producing
agent as soon as practicable.”

20. ‘The Primary Policy defines “WRONGFUL ACT” as: ‘“(1) any negligent act, error,
or omission of an INSURED in rendering PROFESSIONAL SERVICES or OTHER RELATED
SERVICES for others; or (2) any PERSONAL INJURY or ADVERTISING INJURY in rendering
PROFESSIONAL SERVICES or OTHER RELATED SERVICES for others.”

21. Section (IV)(I) of the Primary Policy includes coverage for “PROFESSIONAL
SERVICES,” which includes “{a]ny actual or alleged WRONGFUL ACTS arising from the
rendering of PROFESSIONAL SERVICES or OTHER RELATED SERVICES for which a
license is required and committed while the INSURED’S license was suspended or revoked.”

22, Section ([V)(R) of the Primary Policy defines “PROFESSIONAL SERVICES,” as
relevant, as:

‘ a) services rendered as a managing general insurance agent, general insurance agent,
insurance agent or insurance broker;
b) services rendered as an insurance consultant, including, but not limited to,

insurance consulting connected with employee benefit plans;
Case 1:19-cv-03092-SAG Document 1-1 Filed 10/24/19 Page 8 of 22

c) premium financing services provided by the NAMED INSURED to the NAMED
INSURED’S clients for insurance products placed through the NAMED
INSURED’S agency; and

d) loss control, risk management, or anti-fraud services rendered in connection with
insurance placed through the NAMED INSURED.

23. The Primary Policy contains a “FRAUDULENT ENTITY” exclusion, which
purports to exclude coverage for “any FRAUDULENT ENTITY or any entity that the Insured
knew or, if industry standard due diligence had been performed, reasonably should have known is
a legally formed entity that is used as a device to commit fraud or other unlawful acts.” The
endorsement also defines “FRAUDULENT ENTITY” as “an organization that does not have a
legal identity or legal existence, but which is represented to legally exist.”

24. Westport based its present denial of coverage on four (4) separate arguments: (i) no
“WRONGFUL ACT” is alleged in the Amended Complaint; (ii) the Amended Complaint does not
allege that the insureds were providing “PROFESSIONAL SERVICES”, (iii) application of the
“FRAUDULENT ENTITY” exclusion; and (iv) the Amended Complaint does not allege any
“personal and advertising injury” under the Excess Policy.

25. Plaintiffs’ counsel wrote to Westport by letter dated and delivered August !, 2019
in response to the Denial Letter, explaining why Westport’s coverage analysis was incorrect and
demanding that it reverse its decision and resume providing a defense to its insureds.

26. On August 8, 2019, Westport rejected Plaintiffs’ demands and reaffirmed its
decision to terminate coverage including a defense for its insureds, nearly 4 years after it first
agreed to provide a defense for the Plaintiffs and 2 and % years after it was first on notice of the

Amended Complaint.
Case 1:19-cv-03092-SAG Document 1-1 Filed 10/24/19 Page 9 of 22

COUNT ONE — DECLARATORY JUDGMENT
27. The allegations set forth in paragraphs | through 26 above are incorporated by

reference as if set forth herein in their entirety.

28. Centennial submitted a claim to Westport to provide it and Mr. Schendel with a
defense in the Qui Tam Action pursuant to the terms of Centennial’s Policies, which provide
coverage for damages caused by wrongful acts resulting in any claim made against the insured,
which includes its employees, during the policy period.

29. Section (II)(A) of the Primary Policy explicitly states that Westport has duty to
defend Centennial.

30. From August 2014 until July 31, 2019, Westport provided Centennial and Schendel
with a defense in the Qui Tam Action.

3]. By letter dated July 29, 2019, Westport terminated the defense effective July 31,
2019 and disclaimed the potential for any coverage. The Denial Letter asserted four separate
arguments for the denial of coverage, as mentioned above.

32.  Inresponse to the bases articulated by Westport in the Denial Letter for disclaiming
coverage, Centennial and Schendel contend as follows:

{a) coverage under the Primary Policy for “WRONGFUL ACTS” includes the False
Claims Act allegations in the Amended Complaint inasmuch as the pleadings as well
as the evidence generated to date via discovery demonstrate a potentiality that the
plaintiff in the Qui Tam Action will prevail on the basis that Centennial and Schendel
acted in “reckless disregard of the truth or falsity of the information.” 31 U.S.C. §
3729(b)(1)(A).

(b) the Amended Complaint is replete with references to professional services;
Case 1:19-cv-03092-SAG Document 1-1 Filed 10/24/19 Page 10 of 22

(c) the fraudulent entities exclusion does not apply because (i) there are no allegations in
the Amended Complaint that any of the entities were represented to legally exist, but
in fact do not legally exist; and (ii) Westport’s own published materials establish that
that exclusion is intended to apply in instances where insurance professionals place
insurance with a fraudulent or undercapitalized company, i.e, it is inapplicable to the
issues in the Qui Tam Action; and

(d) the Amended Complaint alleges a personal and advertising injury that falls within the
scope of coverage under the Excess Policy.

33. Centennial and Schendel, therefore, contend that Westport has a duty to continue
to defend Centennial and Schendel in the underlying Amended Complaint, and/or that Westport
has waived and/or is estopped from disclaiming its duty to defend because it continued to provide
a defense for 30 months after being on notice of the Amended Complaint and no other intervening
event occurred (or was cited by Westport in its Denial Letter) during that time that played a role
in Westport’s coverage denial.

34. The litigation in the Qui Tam Action is ongoing, meaning that Plaintiffs are
incurring damages for as long as they must pay for their defense out of pocket as opposed to having
their defense costs covered (or reimbursed) under the terms of their contract(s) with Westport.

35. There exists an actual controversy of a practicable issue between Centennial and
Westport within this Court’s jurisdiction, which controversy may be determined by a judgment of
this Court, involving whether (1) the allegations in the Amended Complaint trigger Westport’s
duty to defend Centennial and Schendel in the Qui Tam Action; and/or (2) Westport is estopped
from disclaiming its duty to defend on the basis of the allegations in the Amended Complaint,

which Westport had knowledge of for over two years prior to purporting to disavow its duty to
Case 1:19-cv-03092-SAG Document 1-1 Filed 10/24/19 Page 11 of 22

defend, and during which time it paid the defense costs for the Plaintiffs in the Qui Tam Action
and otherwise honored its duty to defend.

WHEREFORE Plaintiffs Centennial and Schendel respectfully request that this Honorable
Court issue a judgment: (1) declaring that Westport has a duty to defend (or is estopped form
disclaiming its duty to defend) Centennial and Schendel in the action captioned USA, ex rel.
Andrew Sallick v. Narula, et al., D.C. Case No. 14-cv-01339-RCL, in the United States District
Court of District of Columbia or any Court or tribunal with jurisdiction over the action pursuant
to the terms of the Insurance Policies at issue; (2) ordering Westport to pay Centennial and
Schendel their costs, expenses and attorneys’ fees, in connection with the defense in the Qui Tam
Action; (3) ordering Westport to pay Centennial and Schendel their costs, expenses and attorneys’
fees, in connection with bringing the instant Action; and (4) any additional relief that justice may

require.‘

COUNT TWO - BREACH OF CONTRACT

36. The allegations set forth in paragraphs 1 through 26 above are incorporated by
reference as if set forth herein in their entirety.

37. | Westport agreed to provide insurance coverage subject to the terms and conditions
of the Insurance Policies exchange for Centennial’s payment of insurance premiums.

38. Both of the Policies were effective on the date the allegations contained in the
Amended Complaint allegedly occurred and remains effective to date.

39. | Centennial paid all premiums and any and all conditions precedent have otherwise .

been performed or have occurred.

 

‘ Plaintiffs reserve all rights with respect to the Insurance Policies and Westport’s duty to indemnify, however that
issue is not ripe inasmuch as there has been no judgment or settlement in the Qui Tam Action.

10
Case 1:19-cv-03092-SAG Document 1-1 Filed 10/24/19 Page 12 of 22

40. The Primary Policy obligates Westport with the “duty to defend the insured against
any ‘CLAIM’ first made against the INSURED during the POLICY PERIOD based upon alleged
WRONGFUL ACTS of an INSURED.”

41. | The Amended Complaint includes allegations that the Plaintiff sustained damages
arising from false claims presented to the federal government, which Centennial and Schendel
allegedly knowingly facilitated. As alluded to above, the False Claims Act includes a definition of
“knowingly” that encompasses unintentional (i.e., negligent) conduct.

42. Westport does not contend that Plaintiffs (i.e, Westport’s insureds) have done
anything to breach the parties’ contracts or that they have otherwise undertaken any act that forfeits
coverage under the Insurance Policies,

43. | Westport’s refusal to provide Centennial and Schendel with a legal defense under
the Insurance Policies in the Qui Tam Action constitutes a material breach of its contractual duties
pursuant to the terms and coverage of the Insurance Policies.

44. Centennial and Schendel have sustained damages as a result of Westport’s breach
of contract, including reasonable attorney’s fees and costs associated with the pursuit of this instant
Action and the defense of the Qui Tam Action.

WHEREFORE, Plaintiffs, Centennial and Schendel, respectfully requests that this Honorable
Court enter judgment against the Defendant and in favor of Plaintiffs Centennial and Schendel for
damages exceeding $75,000, plus costs and reasonable attorney’s fees incurred in pursuit of this

Action as well as any additional relief that justice may require.
Case 1:19-cv-03092-SAG Document 1-1 Filed 10/24/19 Page 13 of 22

MD. RULE 2-703 Claim for Attorney’s Fees Allowed by Law

This Action includes claims for attorneys' fees allowable by law. Pursuant to Md. Rule 2-
703(c), Plaintiffs request that the court conduct the scheduling conference as set forth in the rule

and otherwise implement the rule as intended.
Respectfully Submitted,

i . Bri
Matthew G. Hjortsberg (CPF # 9612180047)
Jason C. Brino (CPF # 9412130085)
Bowie & Jensen LLC
210 West Pennsylvania Avenue
Suite 400
Towson, Maryland 21204
(Tel) 410-583-2400
(Fax) 410-583-2437
hjortsberg@bowie-jensen.com
brino@bowie-jensen.com

Attorneys for Plaintiffs Centennial Surety
Associates, Inc. and Michael Schendel

MD LE 2-325 Demand for Ju rial

Pursuant to Md. Rule 2-325, Plaintiffs elect a trial by jury of all issues triable of right by a

jury.

/s/ Jason C. Bring

Jason C. Brino

12
Case 1:19-cv-03092-SAG Document 1-1 Filed 10/24/19 Page 14 of 22

CERTIFICATE OF COMPLIANCE WITH MARYLAND RULE 20-201(H)(2)
I hereby certify, that in accordance with Maryland Rule 20-201(h)(2), this filing does not

contain restricted information.

/s/ Jason C. Brino
Jason C. Brino

MD. RULE 2-112 REQUEST FOR SUMMONS

Pursuant to Md. Rule 2-112, Plaintiff requests that the Clerk issue a Writ of Summons for

the Defendant in this action.

!s/ Jason C, Brino

Jason C. Brino

13
